Luke, J.
In an application for a change of venue, “where the evidence is conflicting upon the, issue .as to whether or not under the petition such a ease is made as requires the judge to grant the motion, the judge hearing the same passes upon the issues that are to he determined upon evidence, . .' and his finding and judgment upon the same is final and controlling, unless manifestly erroneous.” Wilburn *224v. State, 140 Ga. 138, 141 (78 S. E. 819). See also Park’s Ann. Penal Code, § 964; Coleman v. State, 141 Ga. 737 (82 S. E. 227) ; Bivins v. State, 145 Ga. 416 (89 S. E. 370) ; Marshall v. State, 20 Ga. App. 416, 426, 427 (93 S. E. 98). In the present ease the ■ evidence before the judge of the superior court was conflicting, and it can not be said that it was manifestly erroneous to refuse to grant a change of venue.
Decided January 14, 1919.
Indictment for murder—petition for change of venue; from Burke superior court—Judge Henry C. Hammond. October 3, 1918.
E. K. Overstreet, E. V. Heath, Joseph Law, Archibald Blackshear, C. H. & R. S. Cohen, for plaintiff in error.
A. L. Franklin, solicitor-general, W. H. Davis, H. J. Fullbright, contra.

Judgment affirmed.


Wade, C. J., and Jenkins, J., concur.